236 Md. 607 (1964)
203 A.2d 266
CHISLEY
v.
STATE
[No. 397, September Term, 1963.]
Court of Appeals of Maryland.
Decided September 23, 1964.
The cause was argued before HENDERSON, C.J., and HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
Alan M. Resnick for the appellant.
Dickee M. Howard, Special Attorney, with whom were Thomas B. Finan, Attorney General, Stuart H. Rome, Assistant Attorney General, and William J. O'Donnell, State's Attorney for Baltimore City, on the brief, for the appellee.
PER CURIAM:
The appellant, convicted of robbery, challenges the sufficiency of the evidence and claims a fatal variance between the date alleged in the indictment and the date shown in the testimony. We find the evidence sufficient. Although the victim's identification was open to some question, because of an apparent failure to identify on one occasion, there was an unshaken identification by an eyewitness to the crime. The cases make it clear *608 that the State was not confined in its proof to the date alleged in the indictment. Fulton v. State, 223 Md. 531, 532, and cases cited. See also Maryland Rule 712 a, superseding Code (1957), Art. 27, sec. 606.
Judgment affirmed.